A rehearing was granted in this case upon the application of plaintiff, but was restricted to the question of the *Page 979 
correctness or validity of the assessment of the dead timber and to the question as to who should pay the costs of this suit.
In our original opinion we erroneously considered and stated that there was no controversy here over the allowance by the trial court of $10,717.77 as the value of the dead timber in plaintiff's assessment. Hence the correctness of the action of the assessor in classifying the pine timber as "live" and "dead," and assessing the dead at $26,748, and of the ruling of the trial court, when it impliedly sustained this classification by fixing the value of the dead timber at $10,717.77 in reducing the assessment, was not inquired into.
In Crowell  Spencer Lumber Co., Limited, v. Word, 152 La. 455, 93 So. 678, where complaint was made as to the manner of assessing timber, though no dead timber was there involved, it was said:
  "`In valuing land which is to be assessed as one parcel, the estimate should be of the whole, and not parts separately, and then added together.' This rule is specially applicable to timbered lands in large tracts, and is in harmony with the universal custom of persons buying and selling and dealing in timber in this state of estimating the amount and value of the timber at a flat price per thousand feet, according to the amount on the entire tract, and then considering the cost of logging the whole or entire tract as a unit, and not the various subdivisions."
In the case before us, that part of the assessment presently involved, as stated, is of dead timber. This timber is scattered over a large tract, though the larger percentage of it is found in those parts of the tract which has been turpentined. It was error for the assessor to go through the tract, pick out the dead trees, which stood here and there, and assess them separately from the live timber. Moreover, the record discloses that the dead timber, when the assessment was made, as of date January 1, 1926, had no commercial value. The trees had then *Page 980 
been dead for some months. Prior to January 1, 1926, plaintiff, in an effort to remove the dead timber before it became too late to utilize it, and to protect the timber still living, removed all of the dead timber which was accessible. The dead timber that remained had no commercial value. As such was the case, we think that it should be eliminated from the judgment of the lower court, and our former decree should be amended accordingly.
Therefore, deducting the $10,717.77, the amount allowed in our former decree and in the judgment of the trial court, as the correct assessment for the dead timber, from the $1,427,778.84, found in our original opinion to be the correct total assessment, leaves as the proper total assessment, $1,417,061.07, upon which taxes for said year, amounting to $60,295.89, instead of $60.751.39, as originally found by us, are to be paid by plaintiff, subject to the credit of $51,262.32, resulting from a payment made by plaintiff on December 28, 1926, as found in our original opinion, with interest on the balance of taxes remaining due, said balance amounting to $9,033.57, instead of $9,489.07, as originally found, at the rate of 10 per cent. per annum, as formerly decreed.
The remaining question to be considered is the question of costs. As plaintiff was partially successful in the court below, it is entitled to the costs incurred in the lower court. Howcott v. Smart, 130 La. 699, 58 So. 515. As to the costs of this court, we think that a change, sufficiently substantial, has been made in the judgment rendered on appeal to entitle plaintiff to the costs of appeal. Act 229 of 1910, § 2. As our former decree remained silent on the question of the costs of appeal, perhaps no amendment as to those costs is necessary, but, nevertheless, we shall expressly fix the liability for them, while changing our former decree which had the effect of casting the costs of the lower *Page 981 
court upon plaintiff by affirming the judgment of that court in that respect.
For the reasons assigned, our former decree is amended so as to fix the correct total assessment at $1,417,061.07, upon which taxes for said year, amounting to $60,295.89, are to be paid by plaintiff, subject to a credit of $51,262.32, as the result of a payment made by it on December 28, 1926, leaving a balance due by plaintiff of $9,033.57, with 10 per cent. per annum interest thereon, and by casting defendants for the costs in both courts, and, as thus amended, our former decree is reinstated, and made the judgment of this court. It is further ordered that the right of defendants to apply for a rehearing upon the points here decided be reserved.